DETAILED ACTION
	This Office action is in response to the application filed 3 September 2020. Claims 1-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation “wherein said doped portion is implanted with an oppositely doped region” (line 6).  This limitation is unclear; the claim does not make clear what region/type the doped portion is oppositely doped to.  Claims 2-5 depend directly or indirectly from claim 1 and also contain this indefinite language.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted the structural cooperative relationships between the gate, the silicon dioxide interface, and the silicon substrate.
Claim 6 recites the limitation “implanting oppositely doped ions in the extrinsic portion” (line 5).  This limitation is unclear; the claim does not make clear what region/type the extrinsic portion is oppositely doped to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0209988 A1 to Lin et al. (hereinafter “Lin”).
Regarding independent claim 1, as best understood, Lin (Fig. 3) discloses a metal oxide semiconductor transistor comprising: 
a. a gate 320 (Fig. 3); 
b. a silicon dioxide 322 interface (labeled in Fig. 6); and 
c. a silicon substrate 301 (¶ 0054) comprising an oxide interface (interface with 322); 
wherein said silicon substrate comprises an extrinsic portion (upper portion of 310) and a doped portion (includes 302); 
302; 
wherein said oppositely doped region 302 is located at the bottom of said silicon substrate 301 and a distance away from said oxide interface; and 
said extrinsic portion is located at the top of said silicon substrate (Fig. 3). 
Regarding claim 2, Lin (Fig. 3) discloses the transistor of claim 1 wherein said distance away from said oxide interface is a distance such that after back-side delayering, said doped portion is thicker than said extrinsic portion (the “doped portion” is interpreted to include a portion with thickness larger than said distance away from said oxide interface). 
Regarding claim 3, Lin (Fig. 3) discloses the transistor of claim 1 wherein said doped portion and said extrinsic portion each comprise the same or greater effective opposite dopant concentrations (regardless of dopant concentration, the concentrations will always either be equal or one will be greater -- thus this limitation is taught by the prior art, regardless of concentration disclosed). 
Regarding claim 4, Lin (Fig. 3) discloses the transistor of claim 1 wherein said silicon substrate is a P-type substrate (Fig. 3). 
Regarding claim 5, Lin (Fig. 3) discloses the transistor of claim 1 wherein said silicon substrate is a N-type substrate (¶ 0055). 
Regarding independent claim 6, Lin (Figs. 3, 7) discloses a method for securing a floating gate transistor comprising: a. identifying the floating gate transistor 202 to be secured, wherein said floating gate transistor comprises a silicon dioxide-silicon interface (interface between 342 and 301) and a substrate 301, and wherein said substrate comprises an extrinsic portion (including 310) and a doped portion (including 302); and b. implanting oppositely doped ions 343 in the extrinsic portion (¶ 0061). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
19 June 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813